Citation Nr: 0532113	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  03-06 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 
percent disabling for degenerative disc disease of the 
cervical spine.

2.  Entitlement to an increased rating in excess of 20 
percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1948 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Salt Lake City, Utah Regional Office (RO) of the Department 
of Veterans Affairs (VA), which continued the veteran's 
assignment of 40 percent disabling for a cervical spine 
disability and increased the veteran's award for his lumbar 
spine disability from 10 percent to 20 percent disabling.

The veteran filed his original claim in September 1976.  In a 
rating decision dated February 1977 the veteran was granted a 
20 percent rating for cervical spondylosis (to include C4-5, 
C5-6 and C6-7) and a 10 percent rating for degenerative disc 
disease of the lumbosacral spine.  In April 1997, the RO 
continued the veteran's 10 percent rating for his lumbosacral 
spine but increased his cervical spine rating from 20 percent 
to 40 percent.

In May 2002, the veteran submitted a claim to increase his 
service-connected disabilities of the lumbosacral and 
cervical spine.  In December 2002 the RO increased the 
veteran's lumbosacral spine rating from 10 percent to 20 
percent and continued the veteran's 40 percent rating for his 
cervical spine.  The veteran submitted a notice of 
disagreement in January 2001 and the RO issued a statement of 
the case (SOC) in February 2003.  In March 2003 the veteran 
timely filed his appeal.  The RO issued supplemental 
statements of the case (SSOC) in September 2003, November 
2003, March 2004, May 2004 and January 2005. 


FINDINGS OF FACT

1.  The veteran's cervical spine disability has been 
competently diagnosed as degenerative disc disease of the 
cervical spine with residuals of reduced range of motion and 
chronic pain.

2.  The veteran's lumbar spine disability has been 
competently diagnosed as status post laminectomy at L4 with 
severe degenerative disc disease with residuals of pain and 
limited range of motion.

3.  The veteran's cervical spine disability is manifested by 
non-radiating pain and measurable impairment in range of 
motion.

4.  The veteran's lumbar spine disability is manifested by 
non-radiating pain on movement, no muscle spasm or tenderness 
to palpation.  Straight leg raising is negative with 
measurable impairment in range of motion.


CONCLUSIONS OF LAW

1.  Schedular criteria for an increased rating in excess of 
40 percent for degenerative disc disease of the cervical 
spine have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, Part 4, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.25, 4.41, 4.59, 4.71a, 4.124a, 
Diagnostic Codes 5003, 5235-5243, 5290, 5293, 8510 (2002-
2005).

2.  Schedular criteria for an increased rating in excess of 
20 percent for degenerative disc disease of the lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, Part 4, 4.1, 4.2, 
4.3, 4.6, 4.7, 4.441, 4.59, 4.71a, Diagnostic Codes 5003 - 
5295 (2002-2005)


FINDINGS AND CONCLUSION

I.  Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there is 
an approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.102 (2005) [reasonable doubt 
resolved in veteran's favor].  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (the Court) stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

II.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

To comply with the aforementioned VCAA requirements, VA has 
satisfied the following four requirements.  

First, VA must inform the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002 & Supp. 2005) and 38 
C.F.R. § 3.159(b)(1) (2005).  The August 2003 letter informed 
the veteran of the elements necessary to substantiate his 
claim.

Second, VA must inform the appellant of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2005) and 38 C.F.R. § 3.159(b)(1) (2005).  
The August 2003 letter informed the veteran that VA was 
responsible for obtaining service medical records, other 
medical records and medical records held at VA hospitals.  
The veteran was informed that VA would make reasonable 
efforts to assist him in obtaining private medical records or 
evidence necessary to support his claim.

Third, VA must inform the appellant of the information and 
evidence the appellant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002 & Supp. 2005) and 38 C.F.R. § 
3.159(b)(1) (2005).  The August 2003 letter requested the 
veteran submit evidence that would assist him in proving that 
his service-connected conditions had become worse.

Finally, VA must request that the appellant provide any 
evidence in the appellant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.159(b)(1) (2005).  It is unclear from the 
record whether the veteran was explicitly asked to provide 
"any evidence in [his] possession that pertains" to his 
claim.  See 38 C.F.R. § 3.159(b)(1) (2005).  Nevertheless, as 
a practical matter the Board finds that he has been notified 
of the need to provide such evidence, for the following 
reasons.  The RO's August 2003 letter informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
the RO.  In addition, the September 2003 Supplemental 
Statement of the Case contained the complete text of 
38 C.F.R. § 3.159(b)(1), which included such notice.  Under 
these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to an appellant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
The Court acknowledged in Pelegrini that where the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to content complying 
notice and proper VA process.  See Pelegrini, 18 Vet. App. At 
120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

III.  Background

The veteran submitted medical records from Intermountain 
Health Care dated June 1997.  The veteran complained of 
chronic intermittent low back pain that radiated around both 
hips and down the lateral aspect of both upper legs down to 
the knees.  He stated that the pains in his legs were not 
simultaneous, but alternated between sides.  Hip and leg pain 
were frequently worse than his back pain.  The examiner 
diagnosed the veteran with back pain and lumbar disc disease 
with radiculopathy.  The examiner ordered a MRI and increased 
the veteran's dosage of Motrin.

X-rays taken of the veteran's lumbar and cervical spine at 
the Salt Lake City VA Medical Center (VAMC) in September 1997 
revealed multi-level spondylosis with moderate stenosis at 
L3-4 and moderate neural foraminal narrowing bilaterally and 
multi-level spondylosis with moderate canal stenosis from 
osteophyte formation from C4 through C6.  Osteophytes were 
asymmetric, with more narrowing of the neural foramina on the 
left at C3-4 and C4-5.

Magnetic Resonance Imaging (MRI) of the veteran's lumbar 
spine was conducted in February 1999.  The impression was 
multi-level degenerative disease.  The greatest central canal 
narrowing was at L3-4, where central and right paracentral 
disc protrusion resulted in moderate central stenosis.  There 
was also moderate foraminal narrowing at multiple levels.

The veteran was admitted to the VAMC from March 15 to March 
19, 1999 for a lumbar decompressive laminectomy.

A neurosurgery clinic note dated February 2000, indicated the 
veteran was seen for a follow-up status post lumbar 
decompressive laminectomy in March 1999.  Upon physical 
examination, the veteran had no tenderness to palpation over 
his lumbar sine and his stance was symmetric.  His tone and 
bulk were normal in his lower extremities bilaterally.  He 
had 5/5 strength throughout his right lower extremity and 4+ 
to 5/5 strength throughout his left lower extremity with the 
exception of toe extension which was 4/5 in his left big toe.  
Sensation was intact throughout in both lower extremities 
including the L5 distribution.  The examiner's impression was 
a 70 year old veteran close to one year status post lumbar 
decompressive laminectomy who was doing well since surgery.

In October 2002 the veteran participated in a VA examination.  
Upon physical examination, the veteran's neurological 
findings reflected good motor function and sensory function.  
Reflexes were 2+ in the biceps and triceps on both right and 
left.  The lower extremities demonstrated good motor function 
and sensory function.  Reflexes were 2+ in the knee and ankle 
on both right and left.

Examination of the cervical spine showed no radiation of pain 
on movement, muscle spasm, or tenderness.  There were no 
signs of radiculopathy.  The cervical spine, however, was 
notably limited in range of motion: flexion was 30 degrees 
with pain at 30 degrees; extension was 30 degrees with pain 
at 30 degrees; right lateral flexion was 15 degrees with pain 
at 15 degrees, left lateral flexion was 20 degrees with pain 
at 20 degrees; right rotation was 35 degrees with pain at 35 
degrees; left rotation was 40 degrees with pain at 40 
degrees.  Range of motion was limited by pain, however, there 
was no evidence of fatigue, weakness, lack of endurance, 
incoordination or instability.  There was no ankylosis of the 
cervical spine.

Examination of the lumbar spine showed no radiation of pain 
on movement, muscle spasm or tenderness.  Straight leg 
raising tests were negative bilaterally.  The lumbar spine 
had a limited range of motion with flexion at 85 degrees with 
pain at 85 degrees, extension at 25 degrees with pain at 25 
degrees, right and left lateral flexion at 20 degrees with 
pain at 20 degrees, and right and left rotation were normal 
at 35 degrees.  Range of motion was limited by pain by not 
fatigue, weakness, lack of endurance, incoordination or 
instability.  There were no signs of radiculopathy and no 
ankylosis of the spine.

X-rays of the cervical spine revealed some diffusely narrow 
disc spaces throughout and osteophytes, particularly in the 
C3-4, C4-5 and C5-6 levels.  Lumbar spine x-rays showed a 
narrowed disc space in the L5-S1 and osteophytes in the L3-4 
and L4-5 vertebrae.  The examiner diagnosed the veteran with 
traumatic degenerative disc disease of the cervical spine 
with a history of spondylosis and degenerative disc disease 
of the lumbosacral spine status post laminectomy.  


In January 2003 the veteran underwent x-rays of his pelvis 
and lateral hip at the VAMC.  The visualized portions of the 
lower lumbar spine demonstrated marked disc space narrowing 
with associated sclerotic endplate change consistent with 
degenerative disc disease.  The condition was noted to 
possibly be underlying vacuum disc phenomenon again 
consistent with degenerative disc disease.  This was 
incompletely visualized as only two of the lumbar vertebrae 
were seen on the pelvic study.  The impression was mild 
symmetrical osteoarthritis of the bilateral hips and marked 
degenerative changes of the visualized portions of the lower 
lumbar spine.

In November 2003, the veteran underwent several tests at 
Lakeview Hospital.  
X-rays taken of the veteran's lumbar spine revealed no acute 
bony injury, multi-level degenerative disc disease, moderate 
hypertrophic degenerative change and a previous laminectomy 
at L4.  A CT of the veteran's lumbar spine revealed mild 
spinal stenosis at L2-3 secondary to facet and ligamentous 
hypertrophy, small chronic calcified disc bulge at the L3-4 
level and a broad-based chronic calcified disc bulge at L4-5.  
Post-operative changes of a previous laminectomy were noted 
at L4.  X-rays of the cervical spine revealed disc space 
narrowing consistent with degenerative disc disease at C4-5, 
C5-6 and C6-7, moderate hypertrophic degenerative change in 
the lower cervical spine and moderate neural foraminal 
narrowing at C4-5, C5-6 and C6-7, findings more severe on the 
right.  Neural foraminal narrowing was noted on the left at 
C3-4.  A CT of the cervical spine revealed no herniated 
discs, advanced hypertrophic degenerative changes including 
the facets with neural foraminal narrowing at multiple levels 
and a large central spur at the posterior disc margin C5-6.

In October 2004 the veteran submitted to a VA examination.  
Examination of the cervical spine revealed no radiation of 
pain on movement, muscle spasm or tenderness to palpation.  
The examiner noted the following: flexion was limited to 40 
degrees, extension was limited to 20 degrees, right lateral 
flexion was limited to 15 degrees, left lateral flexion was 
limited to 10 degrees, right rotation was limited to 40 
degrees and left rotation was limited to 50 degrees.  Each 
measurement was limited by pain at the end range of motion.  
Range of motion was affected by pain.  It was not limited by 
fatigue, weakness, lack of endurance or incoordination.  
There was no ankylosis present.

Examination of the thoracolumbar spine revealed no radiation 
of pain on movement, muscle spasm or tenderness to palpation.  
Straight leg raising bilaterally was negative.  The examiner 
noted the following: flexion was measured to 90 degrees, 
extension was limited to 10 degrees with pain at 10 degrees, 
right and left lateral flexion was measured to 30 degrees and 
right and left rotation was measured to 20 degrees with pain 
at 20 degrees.  The range of motion was limited by pain.  It 
was not affected by fatigue, weakness, lack of endurance or 
incoordination.  There was no ankylosis and no intervertebral 
disc syndrome.

Neurologic testing revealed no specific peripheral nerve 
involvement.  Upper extremity motor function and sensory 
examination were normal.  Reflexes of the biceps and triceps 
were absent on the right and left.  Lower extremity 
neurologic examination revealed motor function and sensory 
examination were normal.  Reflexes of the knees and ankles 
were absent on the right and on the left.

X-rays of the cervical spine were performed, revealing 
vertebral bodies with multiple osteophytes anteriorly and 
superiorly, consistent with degenerative arthritis with 
neural foraminal narrowing.  There was also loss of disc 
space at C4-5 consistent with degenerative disc disease.  X-
rays of the lumbar spine demonstrated severe degenerative 
arthritis with multiple osteophytes anteriorly, superiorly 
and inferiorly.  There was complete obliteration of the disc 
space L4-5 consistent with a laminectomy.  There was also 
loss of disc space at L5-S1.  Findings are consistent with 
degenerative arthritis and degenerative disc disease.

Regarding the lumbar spine, the examiner diagnosed the 
veteran with residuals of a laminectomy at L4, to include 
severe degenerative disc disease, pain and limited range of 
motion.  The examiner also diagnosed the veteran with a 
history of spondylosis and degenerative disc disease of the 
cervical spine with residuals of reduced range of motion and 
chronic pain. 


IV.  Pertinent Law and Regulations

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. Part 4 (2005).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2005).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2005).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1 (2005); see also Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  In cases in which 
service connection has already been established and an 
increase in the disability rating is at issue, as here, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  See 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology, 
are closely analogous.  See 38 C.F.R. §§ 4.20, 4.27 (2005); 
see also Lendenmann v. Principi, 3 Vet. App. 345, 349-50 
(1992), Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).
VA must consider the "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness 
or pain on motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005); 
see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must 
consider any part of the musculoskeletal system that becomes 
painful on use to be "seriously disabled."  See 38 C.F.R. 
§ 4.40 (2005).

If a veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
However, the evaluation of the same manifestation under 
different diagnostic codes is to be avoided.  See 38 C.F.R. 
§ 4.14 (2005).  The rating schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994), citing Brady v. Brown, 4 Vet. 
App. 203 ( 1993).

Where a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeals 
process has been concluded, the version most favorable to the 
appellant applies, unless Congress provided otherwise or 
permitted VA to do otherwise, and VA does so.  See Marxcoux 
v. Brown, 9 Vet. App. 289 (1996); see also VAOPGPREC 11-97 
(Mar. 25, 1997).  In this case, the rating schedule for 
diseases and injuries of the spine has changed once since the 
original rating decision and the rating schedule for 
intervertebral disc syndrome has changed twice.  Old 
regulations may be applied to the entire appeal period of the 
most favorable to the claimant, but newer regulations may not 
be applied before their effective dates.  See VAOPGPREC 3-
2000 (Apr. 10, 2000).

V.  Reasons and Bases

Cervical Spine Disability

The veteran is seeking an increased disability rating for his 
service-connected cervical spine disability, which is 
currently evaluated as 40 percent disabling.  He essentially 
contends that the symptomatology associated with his cervical 
spine disability is more severe than is contemplated by the 
currently assigned rating.  

The rating criteria for intervertebral disc syndrome (IVDS) 
changed on September 23, 2002.  The rating criteria for 
spinal injuries, including limitation of motion and IVDS 
changed again on September 26, 2003.

Evaluation of cervical spine disability prior to September 
23, 2002:

Diagnostic Code 5003 (arthritis) is rated as limitation of 
motion for the specific joint involved (in this case, 
limitation of motion of the cervical spine, Diagnostic Code 
5290).  In rating arthritis claims, if limitation of motion 
is noncompensable under the diagnostic code for the joint 
involved, a rating of 10 percent is for application for each 
such major joint or group of joints involved.

Prior to September 26, 2003, the rating criteria for 
Diagnostic Code 5290 (limitation of motion of the cervical 
spine) were as follows:  

*	10 percent = slight limitation of motion
*	20 percent = moderate limitation of motion
*	30 percent = severe limitation of motion

Applying the schedular criteria of Diagnostic Code 5290 
(limitation of motion of the cervical spine) to the veteran's 
condition as demonstrated by medical evidence of record, the 
Board finds that measured limitation of motion was severe.  
At the veteran's October 2002 VA examination, flexion was 
limited to 30 degrees, extension was limited to 30 degrees, 
right lateral flexion was limited to 15 degrees, left lateral 
flexion was limited to 20 degrees, right rotation was limited 
to 35 degrees 45 degrees and left rotation was limited to 40 
degrees.  Range of motion was limited by pain, but there was 
no evidence of fatigue, weakness, lack of endurance, 
incoordination or instability.  There was no ankylosis of the 
cervical spine.  The veteran was assigned the maximum 
allowable award under this diagnostic code.

Painful motion of a major group of joints caused by 
degenerative arthritis, where arthritis is established by x-
ray, is deemed to be limited motion and entitled to a minimum 
10 percent rating, per joint, combined under Diagnostic Code 
5003, even when there is no actual limitation of motion.  See 
VAOPGCPREC 09-98 (Aug. 14, 1998), citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991).  Since the appellant has a 
rating of at least 10 percent under the schedular criteria, 
the precedent of Lichtenfels is satisfied.

Prior to September 23, 2002, the rating criteria under 
Diagnostic Code 5293 (IVDS) were as follows:

*	10 percent = mild
*	20 percent = moderate, with recurring attacks
*	40 percent = severe, with recurring attacks and 
intermittent relief
*	60 percent = pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to the site 
of the diseased disc, with little intermittent relief

In June 1997, medical records from Intermountain Health Care 
indicated that the veteran complained of chronic intermittent 
low back pain that radiated around both hips and down the 
lateral aspect of both upper legs, down to the knees.  Hip 
and leg pain were frequently worse than his back pain.  X-
rays taken of the veteran's cervical spine at the VAMC in 
September 1997 revealed moderate neural foraminal narrowing 
bilaterally and multilevel spondylosis with moderate canal 
stenosis from osteophyte formation from C4 through C6.  
Osteophytes were asymmetric, with more narrowing of the 
neural foramina on the left at C3-4 and C4-5.

The Board finds that the manifestations described most 
closely approximate the schedular depiction of "severe" 
symptoms (40 percent disabling).  The evidence of record 
prior to September 23, 2002 does not establish the veteran 
suffered persistent symptoms compatible with sciatic 
neuropathy or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
Based on this analysis, the Board finds that application of 
Diagnostic Code 5293 (IVDS) would result in a higher 
evaluation of 40 percent disabling for cervical spine 
disability, rather than the maximum assignment of 30 percent 
disabling under Diagnostic Codes 5003-5290 (degenerative 
arthritis limitation of motion).  An increased evaluation 
above 40 percent disabling is not warranted.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must 
consider any part of the musculoskeletal system that becomes 
painful on use to be "seriously disabled."  See 38 C.F.R. 
§ 4.40 (2001).  Functional loss due to pain or weakness must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40 (2005).  
In this case, the appellant complains of constant pain, but 
none of the medical examination reports describe significant 
functional loss due to pain or weakness.  The Board 
accordingly finds that rating under the schedular criteria 
adequately compensates the veteran for the DeLuca criteria of 
pain, weakness and fatigability.

Separate ratings may be awarded for musculoskeletal and 
neurological manifestations of a disease or injury.  When 
service connection was originally adjudicated in February 
1977, there was no compensation for neurological symptoms.  

Evaluation of cervical spine disability after September 23, 
2002.

The rating criteria for Diagnostic Code 5293 (IVDS) changed 
on September 23, 2002; the criteria for Diagnostic Code 5290 
(limitation of motion of the cervical spine) did not change.

As of September 23, 2002 the criteria of Diagnostic Code 5293 
(IVDS) became as follows: evaluate IVDS either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations, 
along with evaluations for all other disabilities, whichever 
method resulted in the higher evaluation.  For purposes of 
evaluation under this diagnostic code, an "incapacitating 
episode" is a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.

When rating IVDS under the "incapacitating episode" method, 
the following criteria apply:

*	10 percent = incapacitating episodes having a total 
duration of at least one week but less than two weeks 
during the past 12 months
*	20 percent = incapacitating episodes having a total 
duration of at least two weeks by less than four weeks 
during the past 12 months
*	40 percent = incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months
*	60 percent = incapacitating episodes having a toral 
duration of at least six weeks during the past 12 months

When rating IVDS under the "chronic manifestations" method, 
orthopedic disabilities are rated using the evaluation 
criteria for the most appropriate orthopedic diagnostic code 
or codes.  Neurologic disabilities are rated separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  The two evaluations are then 
combined under the guidance of 38 C.F.R. § 4.25.

When evaluating under this diagnostic code, if IVDS is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment is evaluated on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever results in a higher evaluation for that segment.

Applying the revised schedular criteria of Diagnostic Code 
5293 (IVDS) to the appellant's condition as demonstrated by 
the medical evidence of record, there is no evidence of 
"incapacitating episodes" as defined by statute, so the 
"combined chronic manifestations" method applies.

Neurological disorders are rated under 38 C.F.R. § 4.124a 
(2005).  The Board will examine the evidence under Diagnostic 
Code 8510 (paralysis of the upper radicular group, fifth and 
sixth cervicals).  The rating criteria are as follows:

*	10 percent = incomplete paralysis, mild
*	20 percent = incomplete paralysis, moderate
*	40 percent = incomplete paralysis, severe
*	60 percent = complete paralysis; all shoulder and elbow 
movements lost or severely affected; hand and wrist 
movements not affected

For rating under Diagnostic Code 8510, the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied levels 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most moderate, degree.  In this case, the October 
2002 VA examiner specifically noted that there were no signs 
of radiculopathy of the cervical spine.  In this case, the 
evidence of record does not support a compensable award for 
neurologic disorders.

As discussed above, the appellant's orthopedic disability, as 
defined by range of motion, is 40 percent as determined under 
Diagnostic Code 5290.  The evidence of record has not 
demonstrated that the veteran suffers from neurologic 
disabilities related to his cervical spine.  As such, there 
is no combined evaluation to be determined.  The veteran's 
disabilities related to his cervical spine are 40 percent 
disabling.  See 38 C.F.R. § 4.25.

Evaluation of cervical spine disability after September 26, 
2003

On September 26, 2003, a new General Rating Formula for 
Diseases and Injuries of the Spine came into effect.  
Subjective criteria for limitation of motion such as 
"slight" to "moderate" to "severe" were replaced with 
objective criteria based on range of motion measurements.  
Diagnostic Code 5290 (limitation of motion of the cervical 
spine) was eliminated.  The new diagnostic code for IVDS, 
Diagnostic Code 5243, eliminated the "combined evaluations" 
method and provided that IVDS would either be rated for 
limitation of motion under the General Rating Formula or 
under the "incapacitating episodes" method.  As discussed 
above, there are no incapacitating episodes of record, so the 
General Rating Formula applies.

The criteria of the General Rating Formula are as follows:

*	10 percent = forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater that 335 degrees; or, 
muscle spasm, guarding or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height
*	20 percent = forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in abnormal gait or abnormal contour such as 
scoliosis, reversed lordosis or abnormally kyphosis
*	30 percent = forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine
*	40 percent = unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, unfavorable ankylosis of 
the entire thoracolumbar spine
*	50 percent = unfavorable ankylosis of the entire 
thoracolumbar spine
*	100 percent = unfavorable ankylosis of the entire spine

When rating under the General Rating Formula, evaluate any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment separately, under 
an appropriate diagnostic code.
For VA compensation purposes under the General Rating 
Formula, normal forward flexion of the cervical spine is 0 to 
45 degrees, extension is 0 to 45 degrees, left and right 
lateral flexion are 0 to 45 degrees and left and right 
lateral rotation are 0 to 80 degrees.  Normal forward flexion 
of the thoracolumbar spine is 0 to 90 degrees, extension is 0 
to 30 degrees, left and right lateral flexion are 0 to 30 
degrees, and left and right lateral rotation are 0 to 30 
degrees.

"Combined range of motion" under the General Rating Formula 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion and left and right rotation.  
The normal combined range of motion for the cervical spine is 
340 degrees and 240 degrees for the thoracolumbar spine.  The 
normal ranges of motion noted above are the maximum that can 
be used for calculation of the combined range of motion.

In exceptional cases, an examiner may state that because of 
age, neurologic disease or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine of a particular individual should be considered normal 
for that individual, even if it does not conform to the 
"normal range of motion" defined above.  Provided that the 
examiner supplies an explanation, the examiner's assessment 
that the range of motion is normal for the individual will be 
accepted.

Each range of motion measurement is rounded up to the nearest 
five degrees.

For VA compensation purposes, "unfavorable ankylosis" is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine or the entire spine is fixed in extension 
or flexion, and the ankylosis results in one or more of the 
following:  difficulty walking because of limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure on the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

When evaluating under the General Rating Formula, 
disabilities of the thoracolumbar and cervical spine segments 
are evaluated separately, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Applying the schedular criteria of the General Rating Formula 
to the appellant's cervical spine condition as demonstrated 
by the medical evidence of record, a rating in excess of 40 
percent is not appropriate.  The next higher applicable 
rating criteria is 100 percent, unfavorable ankylosis of the 
entire spine.  The October 2002 VA examiner noted that there 
was no ankylosis of the cervical spine.  The October 2004 VA 
examiner also noted that there was no ankylosis of the 
cervical spine.  As such, the veteran is not entitled to an 
evaluation in excess of 40 percent under the General Rating 
Formula.

As noted above, the evidence of record did not demonstrate 
that the veteran had a neurological disability.  As such, 
there is no additional disability to be added to the General 
Rating Formula.

In reaching this conclusion, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2005) and the doctrine of 
reasonable doubt.  The evidence of record does not show that 
the manifestations of the veteran's service-connected 
disability more closely approximate those required for the 
higher rating.  As the preponderance of the evidence is 
against the veteran's claim, the benefit-of-the-doubt rule 
does not apply, and the veteran's claim of entitlement to an 
increased rating in excess of 40 percent disabling for a 
cervical spine disability must be denied.  See 38 U.S.C.A 
§5107 (West 2002 & Supp. 2005).

Lumbosacral Spine Disability

The veteran is seeking an increased disability rating for his 
service-connected low back disability, which is currently 
evaluated as 20 percent disabling under Diagnostic Codes 
5003-5295.  He essentially contends that the symptomatology 
associated with his back disorder is more severe than is 
contemplated by the currently assigned rating.  
After a review of the evidence pertaining to the veteran's 
service-connected low back disability, the Board has 
determined that the most appropriate former diagnostic code 
for evaluation of the disability is Diagnostic Code 5292.  
The veteran's low back condition appears to involve 
principally pain and limitation of motion, which is congruent 
with former Diagnostic Code 5292 [limitation of motion of the 
lumbar spine].

Because the veteran has also been diagnosed with degenerative 
changes of the back with disc space narrowing at the L5-S1 
level, former Diagnostic Code 5293, involving intervertebral 
disc syndrome, may also be employed in this case.  

The Board also finds that former Diagnostic Code 5295, which 
specifically provides disability ratings for lumbosacral 
strain, is applicable in the instant case. 

With respect to the current schedular criteria, all lumbar 
spine disabilities, with the possible exception of 
intervertebral disc syndrome, are rated using the same 
criteria.  As explained above, the veteran's service-
connected degenerative changes of the back with disc space 
narrowing is consistent with intervertebral disc syndrome, so 
the current Diagnostic Code 5243 is also applicable to the 
instant case.

The veteran's service-connected low back disability has been 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002) as 20 percent disabling.  For reasons explained in 
greater detail below, the veteran's low back disability may 
also be rated under former Diagnostic Codes 5292 and 5293.

Former Diagnostic Code 5292 [spine, limitation of motion of, 
lumbar] effective prior to September 23, 2002 provided the 
following levels of disability:

*	10 percent = slight
*	20 percent = moderate
*	40 percent = severe

Words such as "slight", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6 (2005).

Diagnostic Code 5293, effective prior to September 23, 2002, 
provided the following levels of disability:

*	noncompensable = postoperative, cured intervertebral 
disc syndrome
*	10 percent = mild attacks
*	20 percent = moderate; recurring attacks
*	40 percent = severe; recurring attacks with little 
intermittent relief.
*	60 percent = pronounced intervertebral disc syndrome, 
with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, 
and little intermittent relief

Diagnostic Code 5293, effective September 23, 2002 to 
September 25, 2003, provided the following:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

The formula for rating intervertebral disc syndrome based on 
incapacitating episodes was as follows:

*	10  percent = incapacitating episodes having a total 
duration of 10 at least one week but less than 2 weeks 
during the past 12 months
*	20 percent = incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks 
during the past 12 months
*	40 percent = incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks 
during the past 12 months

*	60 percent = incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

Under former Diagnostic Code 5295 [lumbosacral strain], the 
following levels of disability are included.

*	Noncompensable = slight subjective symptoms only
*	10 percent = characteristic pain on motion
*	20 percent = muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position
*	40 percent = severe; with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss 
of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion

Effective September 26, 2003, the current version of the 
General Rating Formula for Diseases and Injuries of the Spine 
provides as follows:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

*	10 percent = forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height
*	20 percent = forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an
*	30 percent = forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine
*	40 percent = unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine
*	50 percent = unfavorable ankylosis of the entire 
thoracolumbar spine
*	100 percent = unfavorable ankylosis of the entire spine

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Other relevant diagnostic codes included: 5235 Vertebral 
fracture or dislocation; 5236 Sacroiliac injury and weakness; 
5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 
5239 Spondylolisthesis or segmental instability; 5240 
Ankylosing spondylitis; 5241 Spinal fusion; 5242 degenerative 
arthritis of the spine (see also diagnostic code 5003).  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2005).

The 2002 - 2003 version of the rating criteria specifically 
applicable to intervertebral disc syndrome was essentially 
unchanged, although renumbered, when the new rating formula 
for rating disabilities of the spine became effective 
September 26, 2003.  The current schedule for evaluating 
intervertebral disc syndrome provides the following:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

*	10 percent = incapacitating episodes having a total 
duration of at least one week but less than 2 weeks 
during the past 12 months
*	20 percent = incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks 
during the past 12 months
*	40 percent = incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks 
during the past 12 months
*	60 percent =  incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005).

The schedular criteria in effect prior to September 23, 2002.

The veteran currently has a 20 percent rating under former 
Diagnostic Code 5295 for lumbosacral strain.  A careful 
review of the medical evidence of record leads to a 
conclusion that the veteran does not manifest symptoms which 
would warrant a higher disability rating under this 
Diagnostic Code.  To warrant a higher evaluation, the veteran 
would have to suffer from severe lumbosacral strain with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo- 
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Neither the October 2002 nor the October 2004 VA 
examiner reported listing of the whole spine or a positive 
Goldthwaite's sign, and both forward and lateral bending 
reflect almost a full range of motion.  Abnormal mobility has 
also not been demonstrated.  Although degenerative changes of 
the lumbar spine and disc space narrowing at L5-S1 level have 
been reported, these conditions have not resulted in severe 
lumbosacral strain.

In short, the veteran's disability picture does not reveal 
severe lumbosacral strain, and as such a higher disability 
rating under Diagnostic Code 5295 is not warranted.
Diagnostic Code 5292 does not avail the veteran.  A careful 
review of the medical evidence of record leads to a 
conclusion that the veteran does not manifest symptoms which 
would warrant a higher disability rating under this 
Diagnostic Code.  As explained above, the VA examination in 
October 2002 reported the veteran's flexion to be 85 degrees, 
extension was 25 degrees, right and left lateral flexion was 
20 degrees and right and left rotation was 30 degrees.  The 
October 2004 VA examiner noted the veteran's flexion to be 90 
degrees, extension was 10 degrees, right and left lateral 
flexion was 30 degrees and right and left rotation was 20 
degrees.  While these measurements reflect some pain and 
limitation of motion of the lumbar spine, the range of motion 
reported was close to full. Therefore, the criteria for a 40 
percent rating, consistent with severe limitation of motion 
of the lumbar spine, is not met or approximated.

More over, a higher disability rating is not warranted under 
former Diagnostic Code 5293, effective prior to September 23, 
2002.  To achieve a rating higher than the currently assigned 
20 percent, severe intervertebral disc syndrome with 
recurring attacks and only intermittent relief must be 
demonstrated.  The evidence of record prior to September 2002 
is silent regarding IVDS.  In addition, aside from reported 
pain there is no evidence of neurological symptomatology such 
as radiation to the lower extremities, numbness and the like. 
More over, as noted above, the veteran has close to a full 
range of motion of the lumbar spine and was reported by both 
VA examiners to have only mild to moderate pain associated 
with movement. Thus, from the record it appears that the 
veteran is able to experience relief from symptoms on more 
than only an intermittent basis. A schedular rating in excess 
of 20 percent under former Diagnostic Code 5293 (effective 
prior to September 23, 2002) is therefore not warranted.

Diagnostic Code 5293, as effective from September 23, 2002 to 
September 25, 2003, also does not avail the veteran.  The 
next highest rating under this Diagnostic Code is 40 percent.  
In order to obtain such a rating, the veteran would have to 
suffer from incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
Furthermore, such episodes would have to accompany physician- 
prescribed bed rest and treatment.  See id. at Note 1.  While 
the veteran has complained of flare-ups of low back pain, the 
record does not reflect physician-prescribed bed rest or 
treatment for such episodes.  In fact, the record does not 
reveal any periods of bed rest for this condition whether or 
not prescribed by a physician.  As such, a 40 percent rating 
is not warranted.

Alternatively, Diagnostic Code 5293, effective September 23, 
2002 to September 25, 2003, allows a disability rating to be 
evaluated by combining under Section 4.25 separate 
evaluations of chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities.  Since no neurologic symptomatology or other 
pertinent disability has been exhibited, such alternative 
evaluation is not for application in this case.

The schedular criteria in effect as of September 26, 2003.

As discussed above, under the current schedular criteria the 
veteran's back disability could be alternatively rated under 
the general rating formula for back disabilities or 
alternatively under the specific criteria found in Diagnostic 
Code 5243.

To obtain a disability rating higher than the currently- 
assigned 20 percent under the new spine regulations as they 
pertain to range of motion, the veteran would have to 
demonstrate forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  The record reveals that the veteran has 
forward flexion of the lumbar spine to 85 to 95 degrees.  The 
full range of motion of the thoracolumbar spine was 200 - 
220.  Therefore, under the current spine regulations, the 
veteran has exhibited a range of motion consistent with a 10 
percent disability rating.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5242 (2004) [awarding a 10 percent disability 
rating where forward flexion of the thoracolumbar spine is 
greater than 60 degrees but not greater than 85 degrees or 
where the combined range of motion of the thoracolumbar spine 
is greater than 120 degrees but not greater than 235 
degrees].

More over, the veteran has not exhibited favorable ankylosis 
of the entire thoracolumbar spine.  Ankylosis is the 
immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)].  Although the October 2002 and October 2004 VA 
examinations revealed a slight decreased range of motion of 
the low back, the medical evidence of record fails to 
demonstrate the presence of any ankylosis, favorable or 
unfavorable.  Forward flexion of the low back to 85 degrees 
has been reported.  Because the veteran is able to move his 
lower back joint, by definition, it is not immobile.  
Therefore, ankylosis is not shown.

Accordingly, the current criteria regarding range of motion 
are of no help to the veteran.

The current version of Diagnostic Code 5243 regarding 
intervertebral disc syndrome likewise does not avail the 
veteran.  To obtain the next higher rating (40 percent) under 
the schedular criteria for intervertebral disc syndrome, the 
veteran would have to suffer from incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2005).  Furthermore, such episodes 
would have to accompany physician-prescribed bed rest and 
treatment.  See id. at Note 1.  As explained above in 
connection with the 2002-3 version of this regulation, which 
is identical, the veteran has never been prescribed bed rest 
by a physician for his low back condition.  Thus, he is not 
entitled to a higher disability rating under this Diagnostic 
Code.

DeLuca Considerations

The Board has considered whether an increased disability 
rating is warranted for the veteran's low back disability 
based on functional loss due to pain, weakness, excess 
fatigability, incoordination and flare-ups, pursuant to 38 
C.F.R. §§ 4.40, 4.45 and 4.59 and the Court holding in 
DeLuca.  The Board specifically observes the veteran's 
complaints of pain and flare-ups as well as his complaints 
that his back disability has prevented him from working.  He 
also has complained that these symptoms have limited his 
ability to perform recreational and personal tasks.

Both the October 2002 and October 2004 VA examiners stated 
that the veteran's range of motion of the lumbar spine was 
limited by pain but not fatigue, weakness, lack of endurance, 
incoordination or instability.  Overall, both examiners noted 
only slight additional limitation of motion on repeated 
flexion of the lumbar spine and low back pain was reported in 
only the mild to moderate range with these additional 
movements.  Furthermore, although pain on repeated flexion of 
the lumbar spine, flare-ups, and some interference with the 
veteran's occupation were noted, such are contemplated by the 
assigned 20 percent rating.  Therefore, the Board is unable 
to identify any clinical findings that would warrant an 
increased evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59.  
The current 20 percent rating adequately compensates the 
veteran for any functional impairment attributable to his low 
back disability, which as discussed above includes episodes 
of pain and limited motion.  See 38 C.F.R. § 4.1, 4.10 
(2005).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of entitlement to an increased rating in 
excess of 20 percent disabling for a lumbosacral spine 
disability must be denied.  See 38 U.S.C.A §5107 (West 2002 & 
Supp. 2005).

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
The Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  See 38 
C.F.R. § 3.321(b) (2005).  However, the Board believes that 
the regular schedular standards applied in the current case 
adequately describe and provide for the veteran's symptoms 
and disability level.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected 
disabilities.  The Board does not find that the veteran's 
case outside the norm so as to warrant consideration of the 
assignment of an extraschedular rating.  Referral of this 
matter for consideration under the provisions of 38 C.F.R. § 
3.321 is not warranted.  See Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995), and Floyd v. Brown, 9 Vet.App. 94-96 (1996).  


ORDER


Entitlement to an increased rating in excess of 40 percent 
disabling for traumatic degenerative disc disease of the 
cervical spine is denied.

Entitlement to an increased rating in excess of 20 percent 
for degenerative disc disease of the lumbar spine is denied.




____________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


